354 S.E.2d 724 (1987)
319 N.C. 408
STATE of North Carolina
v.
Kenneth MORRISON.
No. 62P87.
Supreme Court of North Carolina.
April 7, 1987.
Kenneth Morrison, pro se.
Daniel F. McLawhorn, Sp. Deputy Atty. Gen, Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of April 1987."